Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-80844-CIV-MATTHEWMAN

 ANTONIO RAMOS, individually and
 on behalf of all others similarly situated,

        Plaintiffs,

 vs.

 FLORIDA DRAWBRIDGES, INC.,
 d/b/a FDI SERVICES, et al.,

       Defendants.
 ___________________________________/

            ORDER DENYING DEFENDANTS’ MOTION TO DISMISS [DE 32]

        THIS CAUSE is before the Court upon Defendants, Florida Drawbridges, Inc, d/b/a FDI

 Services (“FDI”), Eric Obel, and Laura Porter’s (collectively, “Defendants”) Motion to Dismiss

 [DE 32]. The Motion is fully briefed and ripe for review. The Court has carefully considered the

 Motion and is otherwise fully advised in the premises.

        I. Background

        On May 10, 2021, Plaintiff, Antonio Ramos (“Plaintiff”), filed his Fair Labor Standards

 Act (FLSA) Complaint. [Compl., DE 1]. On May 14, 2021, Plaintiff then filed an Amended

 Complaint before any responsive pleading was filed. [Am. Compl., DE 10]. Defendants filed a

 motion to dismiss the Amended Complaint [DE 12], and the Court granted the motion in part and

 denied the motion in part. [DE 24]. The Court explicitly stated, “[t]hus, while the case at hand is

 only at the motion to dismiss stage, the Court does find that the Amended Complaint is violative

 of Rule 12(b)(6) as currently drafted and requires additional allegations to support Plaintiff’s on-

 call theory of his entitlement to overtime pay. The Court does not expect Plaintiff to include every
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 2 of 9




 possible relevant fact, however, and is cognizant that this case is not at the summary judgment

 stage yet. Moreover, the Court finds that dismissal with prejudice would be wholly inappropriate

 here as amendment would not necessarily be futile.” Id. at 6-7.

        Thereafter, on August 2, 2021, Plaintiff filed a Second Amended Complaint (“SAC”) [DE

 30]. According to the allegations of the SAC, Plaintiff worked for FDI from October 29, 2019

 through early October 2020. [SAC ¶ 8]. During that time, Plaintiff and other similarly situated

 employees worked as bridge mechanics. Id. ¶ 9. Plaintiff is bringing a collective action against

 FDI for unpaid overtime wages for similarly situated employees who worked for Defendants at

 any time during the three-year period before the filing of the Amended Complaint through the

 present. Id. ¶10. The SAC alleges that

        While working for FDI, the FLSA Collective Members were employees, as §209
        U.S.C. 203(e) defines the term. The Collective members, and RAMOS, were W-2
        employees working under the direct supervision of the Company, without the
        ability to set their own schedules, and were economically dependent on FDI. The
        Collective Members, due to their on-call schedule, while on call, did not have the
        ability to seek secondary employment, order a pizza and know they will be home
        to receive it, eat at a restaurant and know they will still be there when the food
        comes out, pick up frozen/refrigerated food at the store and know it could be taken
        home before spoiling. The Collective Members, while on call, could not count on
        going to the laundromat and know that they would be there when the dry cycle was
        done, or go to a family event, outside of a very limited geographic area, while on
        call, go on a boat, or go to a movie and know they will see the whole thing.


 Id. ¶11.

        Plaintiff asserts in the Amended Complaint that, during the relevant time period,

        Defendants failed to pay Plaintiff, and the other FLSA Collective Members, for all
        overtime hours worked in violation of the FLSA. Specifically, the Collective
        Members, including RAMOS, were unable to use their time off for their own
        purposes, as they were on call, regularly, and during these on-call times, they were
        not paid overtime for the time that they were on-call. Nor could they use this time
        for their own benefit, as they were restricted geographically to an area in which
        they could quickly respond, to the bridges they were responsible for, at unknowable
        times, that they may have ended up malfunctioning. When on-call, RAMOS, and

                                                 2
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 3 of 9




        those similarly situated, never knew when they would be called to work, and would
        have to be at a bridge within thirty minutes, keeping them tightly tied,
        geographically, to at least three bridges.

 SAC ¶ 14. The SAC also alleges that Defendants required Plaintiff, and other FLSA Collective

 Members, “to be on call and engaged (meaning they could not use the time for themselves that

 they were on call), twenty-four hours per-day, seven days per week every other week, and twenty-

 four hours per-day seven days per week on the two other weeks of the month” , but that Defendants

 failed to pay overtime for this on-call time. Id. at ¶ 17. The SAC additionally specifically states

 that

        19. The on-call time was compensable because it involved hefty restrictions on the
        Plaintiff’s time, and that of those similarly situated, including severe geographic
        restrictions on where they could travel. While some were only on call for three
        bridges, others were on call for more than three bridges, more than thirty minutes
        from their homes, yet had to report to said bridges within thirty minutes of being
        called. RAMOS, and those similarly situated, could not venture outside of a half
        hour’s distance from multiple locations. The fixed time limit for responses was too
        restrictive because it required RAMOS, and those similarly situated, to always be
        ready to instantaneously respond while on-call. RAMOS had an unduly restrictive
        amount of time to report to his bridges, while on-call. RAMOS, only had thirty
        minutes to respond, which severely limited what he could do on call, because he
        would have to report to a bridge for repairs, basically, the moment he was called,
        leaving no time to resolve a bill at a restaurant, or politely excuse himself while
        guests are over, retain supplemental employment, or seek professional
        certifications, which RAMOS, specifically, asked for time to pursue.

        20. While on-call, RAMOS, and Collective Members, were never free to spend the
        time as they pleased, because they had no idea when the next emergency repair
        would immediately call them to work.

        21. The on-call time meant that the Plaintiff, and the FLSA Collective Members,
        worked more than 40 hours per week, in many weeks, without overtime
        compensation. Plaintiff, and other FLSA Collective Members, were on duty
        actively working on bridges for 40 hours per week, but they were on call 24 hours
        per-day, seven days per week, or four days per week, every-other week, without the
        ability to use the on-call time as they chose. For example, one cannot go to a movie
        over the weekend, if one is expected to have a thirty-minute response time to
        multiple bridges. Hence, each class member on duty for a week of work, and the
        weekend, plus on call time, was entitled to one-hundred-twenty-eight hours of
        unpaid overtime per-week. Plaintiff, and other FLSA class members were on call

                                                 3
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 4 of 9




        every-other weekend, for the two weeks they were not on call during the weekends,
        they are owed sixty-two-hours of overtime.

        ...

        25. Plaintiff and other FLSA Collective Members are entitled to overtime
        compensation for their on-call time, which was uncompensated by the Defendants.
        There were severe restrictions on them geographically, temporally, and from an
        unduly restrictive amount of time to respond, as they only had a half hour to arrive
        at a malfunctioning bridge.


 Id. ¶¶ 19-21, 25.

        Defendants move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the SAC

 because, “even if his allegations were 100% accurate, [Plaintiff’s] on-call time would not be

 compensable work time as a matter of law.” [DE 32 at 2]. According to Defendants, “[c]ourts

 have already found as a matter of law that more severe restrictions than those alleged by Plaintiff

 do not turn on-call time into compensable work time. Accordingly, Plaintiff has not pled a claim

 for relief.” Id. at 2. More specifically, Defendants contend that the time, location, and geographical

 restrictions, the response time, and the potential interruptions alleged in the SAC are insufficient

 as a matter of law. Id. at 3-5. Defendants further assert that the Court should dismiss the case with

 prejudice now, rather than waiting until the summary judgment stage, pursuant to Fed. R. Civ. P.

 8 and the relevant case law. Id. at 6-8.

        In response, Plaintiff argues that the SAC complies with the Court’s prior Order providing

 Plaintiff with leave to amend his complaint. [DE 34 at 1-3]. Next, Plaintiff argues that “dismissal

 with prejudice would be highly inappropriate, because, at a minimum, Plaintiff could add more

 facts, meaning amendment would not be futile.” Id. at 3. He asserts that Defendants are incorrectly

 requesting that the Court apply the summary judgment standard at the motion to dismiss stage. Id.

 Plaintiff distinguishes some of the cases cited by Defendants on the basis that each member of the



                                                   4
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 5 of 9




 putative class in this case was “tied to at least three bridges,” which involved an “unreasonable

 mix of a limitation on the time to respond, and the geographic limitations plead on the putative

 collective.” Id. at 5. According to Plaintiff, the “facts as to whether the time spent by the Plaintiff

 was time waiting to be engaged, or engaged to be waiting, are large undetermined at the juncture,

 and will depend on discovery.” Id. at 7. Finally, Plaintiff maintains that Defendants have not cited

 to any cases from the Eleventh Circuit that are at the motion to dismiss phase. Id. at 7-8.

         In reply, Defendants assert that the SAC must be dismissed because, even if the Court

 assumes that all of the allegations in the SAC are true, Plaintiff is still not entitled to be paid for

 alleged on-call time. [DE 35 at 1]. According to Defendants, “Plaintiff’s argument that the Court

 should defer a decision to the summary judgment stage is incompatible with Rule 8, Supreme

 Court precedent, and Plaintiff’s own description of the Court’s role at this juncture. Further,

 Plaintiff provides no authority finding that the questions raised by Defendants’ motion must be

 deferred to summary judgment, and the standards of Rule 12 and Rule 56 belie any such

 argument.” Id. at 3.

         II. Legal Standard
         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires “a short and plain statement

 of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme

 Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

 need detailed factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement

 to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

 a cause of action will not do. Factual allegations must be enough to raise a right to relief above the

 speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations

 omitted).



                                                    5
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 6 of 9




         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct.

 1937, 1949 (2009) (quotations and citations omitted). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. Thus, “only a complaint that states a plausible

 claim for relief survives a motion to dismiss.” Id. at 1950. When considering a motion to dismiss,

 the Court must accept all of the plaintiff’s allegations as true in determining whether a plaintiff has

 stated a claim for which relief could be granted.

         III. Discussion

         In relevant part, the FLSA provides that a covered employer shall not

         employ any of his employees who in any workweek is engaged in commerce or in
         the production of goods for commerce ... for a workweek longer than forty hours
         unless such employee receives compensation for his employment in excess of the
         hours above specified at a rate not less than one and one-half times the regular rate
         at which he is employed.

 29 U.S.C. § 207(a)(1). Accordingly, to state a claim for relief under the FLSA, Plaintiff must

 simply show “(1) he [was] employed by the defendant, (2) the defendant engaged in interstate

 commerce, and (3) the defendant failed to pay h[er] minimum or overtime wages.” Freeman v.

 Key Largo Volunteer Fire & Rescue Dep't, Inc., 494 Fed. App'x 940, 942 (11th Cir.

 2012) (citing Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.8 (11th Cir. 2008)).

 Defendants do not challenge the sufficiency of the Amended Complaint as to the first two

 elements. Rather, they argue that the Amended Complaint does not provide enough factual detail

 to support the contention that they failed to pay Plaintiff overtime wages.

         The relevant law from the Eleventh Circuit and the Supreme Court states that “on-call

 time” is “work time” if “the time is spent predominately for the employer’s benefit.” Birdwell v.



                                                     6
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 7 of 9




 City of Gadsden, Ala., 970 F.2d 802, 807 (11th Cir. 1992) (quoting Armour & Co. v. Wantock, 323

 U.S. 126, 133 (1944)). Time during which an employee is “engaged to wait”, that is, “time spent

 primarily for the benefit of the employer and his business,” is compensable. See Wantock, 323

 U.S. at 132 (1944). Time in which an employee is “waiting to be engaged,” in other words, time

 that the employee can use “effectively for his or her own purposes,” is not. Lurvey v. Metropolitan

 Dade Cnty., 870 F.Supp. 1570, 1578 (S.D.Fla.1994) (quoting Halferty v. Pulse Drug Co., 864 F.2d

 1185, 1189 (5th Cir.1989)). “The question of whether the employees are working during this time

 for purposes of the FLSA depends on the degree to which the employee may use the time for

 personal activities.” Birdwell, 970 F.2d at 807.

         “The difference between time ‘engaged to wait’ and ‘waiting to be engaged’ is highly fact-

 specific,   and     is   ‘dependent     upon       all   the   circumstances     of    the    case.’”

 Gregory v. Quality Removal, Inc., No. 14-21480-CIV, 2014 WL 5494448, at *9 (S.D. Fla. Oct.

 30, 2014) (quoting Skidmore v. Swift & Co., 323 U.S. 134, 136, 65 S.Ct. 161, 89 L.Ed. 124 (1944)).

 The Eleventh Circuit has held that a district court analyzing this crucial distinction should consider

 “the agreements between the particular parties, appraisal of their practical construction of the

 working agreement by conduct, consideration of the nature of the service, and its relation to the

 waiting time, and all of the surrounding circumstances.” Birdwell, 970 F.2d at 808 (quoting

 Skidmore, 323 U.S. at 137). Other factors to be considered include “(1) whether there was an on-

 premises living requirement; (2) whether there were excessive geographical restrictions on

 employees' movements; (3) whether the frequency of calls was unduly restrictive; (4) whether a

 fixed time limit for response was unduly restrictive; (5) whether the on-call employee could easily

 trade on-call responsibilities; (6) whether use of a pager could ease restrictions; and (7) whether

 the employee had actually engaged in personal activities during call-in time.” Lurvey, 870 F.Supp.



                                                    7
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 8 of 9




 at 1576 (citing Owens v. Local No. 169, 971 F.2d 347, 350 (9th Cir.1992)). “It is for the court to

 determine if a set of facts gives rise to liability; it is for the jury to determine if those facts exist.”

 Id. (quoting Birdwell, 970 F.2d at 807–08).

         The Court notes that the Eleventh Circuit cases relied on by Defendants in their Motion

 were decided after the motion to dismiss phase. Those cases all involve appeals of jury verdicts,

 judgments, and/or orders on motions for summary judgment. The three cases Defendants cited that

 actually involve dismissal with prejudice at the motion to dismiss stage—McCray v. Ace Parking

 Mgmt., Inc., 453 F. App’x 740, 741 (9th Cir. 2011), Donato v. Serv. Experts, LLC, No. 17-CV-

 436, 2018 WWL 4660374, at *5 (N.D.N.Y. Sept. 28, 2018), Perez v. Banana Republic, LLC, No.

 14-CV-01132, 2014 WL 2918421, at *6-7 (N.D. Cal. June 26, 2014)—are from outside of this

 Circuit and thus are not binding on the Court. The Court does not find those three opinions to be

 particularly persuasive.

         The Court has reviewed the case law provided by Defendants and is fully apprised of their

 position. However, at this juncture, and upon very careful review of the allegations in the SAC,

 the Court finds that the SAC contains sufficient factual matter, accepted as true, to state a claim to

 relief that is plausible on its face. Furthermore, the on-call time analysis, i.e., the “engaged to wait”

 versus “waiting to be engaged” analysis, is highly fact-specific and is very clearly more appropriate

 to decide at the summary judgment stage after the completion of the discovery process.

         IV. Conclusion

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants’ Motion to

 Dismiss [DE 32] is DENIED.




                                                     8
Case 9:21-cv-80844-WM Document 36 Entered on FLSD Docket 09/21/2021 Page 9 of 9




        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

 Florida, this 21st day of September, 2021.




                                                  WILLIAM MATTHEWMAN
                                                  United States Magistrate Judge




                                              9
